Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a system for controlling an industrial robot using a specific claimed controller.

	Regarding claim 1 the relevant art McAlindon (US Pre-Granted Publication No. US 2006/0125785 A1 hereinafter “McAlindon”) in view of MacLaren et al (US Patent No. US 5,617,515 hereinafter “MacLaren”) discloses a controller for an industrial manipulator (McAlindon [0127]) with an indicator to show operating conditions of the robot (McAlindon [0140]) with various indicators around the controller (McAlindon [0133-0137]) wherein the controller can move the robot with two dimensional manipulator movements (MacLaren col. 3 lines 30-60)  but fails to disclose wherein the indicator ring shows the angle of the arm and allowable configurations based on constraints and obstacles. Specifically, the relevant art fails to disclose “A method for using an operating device (10) for controlling or programming a manipulator (20) having a plurality of degrees of freedom which are independent from one another, the operating device having: a hand control lever (13), which is set up to provide a first input to specify at least one two-dimensional movement of the manipulator (20); an information indicator (14) set up to visually signal manipulator information to an operator of the operating device (10), wherein the information indicator (14) comprises a plurality of indicator segments which are able to be actuated independently from one another and wherein the indicator segments at least partially surround the hand control lever (13); an input ring (30) around the hand control lever (13) and which is able to be rotatably actuated by the operator in order to capture a second input from said operator, the input ring (30) being laterally accessible to said operator to be rotated around the hand control lever by said operator to provide said second input; and a control device which is set up to individually actuate the indicator segments of the information indicator (14) to signal the manipulator information, the method comprising: the operator controlling the current angle of the axis of the manipulator (20) by operating the hand control lever (13); actuating the indicator segments of the information indicator (14) to visually signal the manipulator information to the operator of the operating device (10); wherein: the manipulator information describes a current angle of an axis of the manipulator (20) and a limit angle of said axis; and the indicator segments are actuated so that the current angle of the axis and an admissible and inadmissible angle range of the axis are signaled to the operator.”. 

	Claims 18, 22, 24, and 26 are allowed for similar reasons as those found above. Claims 2-9, 12, 14-15, 17, 20, 25, and 27 are also allowed due to their dependence on claims 1, 18, 24, and 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0168061 A1 discloses a hand held controller for an industrial machine with rotating dials to set controls 
US2009/0079537 A1 discloses a machine controller with lighting segments to tell the state of the operating machine

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664